—In an action to recover deductions from the plaintiff’s accident disability benefits, the plaintiff appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated *466August 31, 1993, which denied his application for a preliminary injunction and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
We agree with the findings of the Supreme Court that the relief sought by the plaintiff is obtainable in a proceeding pursuant to CPLR article 78, and that a four-month Statute of Limitations applies (see, Ferraiola v O’Dwyer, 302 NY 371). Since the plaintiff commenced this action more than four months after the determination by the defendant, the action is untimely (see, CPLR 217; Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, 203). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.